 Case 1:19-cv-00018-JTN-SJB ECF No. 56 filed 12/20/19 PageID.404 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 WACKER NEUSON PRODUCTION
 AMERICAS, LLC,

           Plaintiff/Counter-Defendant,
                                                                   Case No. 1:19-cv-18
 v.
                                                                   HON. JANET T. NEFF
 CITY OF NORTON SHORES,

           Defendant/Counter-Claimant.
 __________________________/

                                           ORDER

        The Court having reviewed the parties’ Joint Response to the order to show cause (ECF

No. 55):

       IT IS HEREBY ORDERED that the order to show cause (ECF No. 51) is satisfied.

       IT IS FURTHER ORDERED that the deadline for the parties to complete facilitative

mediation is extended to February 28, 2020. Requests to extend the deadline will not be favored.



Dated: December 20, 2019                                    /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge
